DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-28 are pending.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/29/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information referred to therein has been considered by the examiner.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4, 14-16, 25 and 27 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.   

Claim 2 recites " a spatial proximity between the pixel and centers of the sub-blocks adjacent to the sub-block comprising the pixel; and an affinity in intensity between the pixel and the pixels of the first mini-image".  
Are these limitations referring to the first image or the second image? If it is the first image, there is insufficient antecedent basis for “the pixel”. If it is the second image, there is insufficient antecedent basis for “the sub-blocks” or “the first mini-image” because those are only defined for the first image (claim 1). Please clarify.
Claims 14, 25 and 27 are rejected under 35 U.S.C. 112(b) for the same reasons as stated above.

Claim(s) not mentioned specifically is/are dependent on indefinite antecedent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5-8, 10-11, 13, 17-19, 21, 23-24, 26 and 28 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Lim et al. (hereafter referred to as “Lim”, US 2015/0071537, IDS). 

Regarding claim 1, Lim discloses a tone mapping method of an image processing device (Fig. 1), the method comprising: 
dividing a first image of a succession of images into a plurality of sub-blocks of pixels (pg. [0035], “input image 100 may be logically divided into multiple blocks”, pg. [0039] “the images may be part of a video stream”); 
generating a first mini-image comprising pixels (Fig. 1, the image of local tone curves 140. Each local tone curve is regarded as a pixel because it defines the smallest addressable element in the raster image 140), each pixel of the first mini-image representing a corresponding sub-block of the first image (each local tone curve corresponds to a sub-block of the input image), an intensity of each pixel of the first mini-image being representative of an intensity of the pixels of the corresponding sub-block (Fig. 1, local tone curves 140 are generated based on local histograms); 
storing, the first mini-image in a memory (pg. [0039], the image of local tone curves 140 has to be stored to be “used to modify a subsequent image in the video stream”); and 
modifying a second image of the succession of images based on the first mini-image, generating an output image (pg. [0039] “local tone curves 140 which, in turn, may be used to modify a subsequent image in the video stream”).

Regarding claim 5, Lim discloses the method of claim 1, comprising storing the output image in the memory or another memory or displaying the output image (pg. [0027], “be rendered onto displays”, pg. [0084] “analyzed and adjusted … saved to memory”).

Regarding claim 6, Lim discloses the method of claim 1, wherein each sub-block comprises at least two pixels (pg. [0035]).

Regarding claim 7, Lim discloses the method of claim 1, wherein the intensity of each pixel of the first mini-image is computed based on an average of the intensities of the pixels of the corresponding sub-block (pg. [0037] “based on a weighted average of the individual color values”).

Regarding claim 8, Lim discloses the method of claim 1, wherein the intensity of each pixel of the first mini-image is computed based on: an average of the intensities of the pixels in a square centered on the corresponding sub-block, the size of the square being equal to k times the size of the sub-block, k being a number between 0 and 2, not including 0 (pg. [0035], e.g., 5x5 block, k=1, pg. [0037], “based on a weighted average of the individual color values”); or an average of the intensities of the pixels in a circle centered on the corresponding sub- block, the radius of the circle being equal to k times the size of the sub-block, k being a number between 0 and 2, not including 0.


Regarding claim 10, Lim discloses the method of claim 1, wherein a respective mini-image is generated for all the images of the succession of images (pg. [0039]).

Regarding claim 11, Lim discloses the method of claim 1, wherein the modification of the pixels is independent of a context value if: the intensity of the pixel is above a first threshold, or below a second threshold; the pixel is a color pixel and the intensity of one of the colors of the pixel is above a third threshold; an accuracy of the context value is below a fourth threshold; or combinations thereof (Fig. 1, intensity values within range defined by the local tone curves (i.e., min and max) are modified by the tone curves. The modification is independent of image format (a context value), see pg. [0040]).

Regarding claims 13, 17-19, 21, 23-24, 26 and 28, the limitations of the claims are rejected for the same reasons as set forth in the rejection of claims 1, 6-8, 10, 1, 5, 1 and 1 above, respectively. Lim’s system is computer based (pg. [0025]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:   
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 14-15, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2015/0071537), and in view of Duan et al. (hereafter referred to as ‘Duan’,  US 2007/0269132, IDS).  

Regarding claim 2, Lim discloses the method of claim 1, wherein the modifying comprises for each pixel of the second image: 
computing of a context value, the context value depending on: 
a spatial proximity between the pixel and centers of the sub-blocks adjacent to the sub-block comprising the pixel; Fig. 8 and pg. [0081], “each tone curve to be used may be weighted according to the relative distance pixel 850 is from the center of the corresponding block”); and 
using the context value to generate a value of a pixel of the output image (Fig. 8 and pg. [0081]).
Lim is silent on the context value depending additionally on an affinity in intensity between the pixel and the pixels of the first mini-image.
In the same field of HDR tone mapping, Duan discloses (Fig. 6 and pg. [0053]) using a smoothing technique “to reduce sharp changes from one block to the next … include a distance weighting function … inversely proportional to the distance of the pixel from the middle of the respective block … further modified according to a similarity function which takes into account the similarity between the pixel input D value and the average D value for the respective neighboring block”.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Duan with that of Lim to yield the invention as described in claim 2. This combination (modification) could be made using known methods with no changes to the operating principles of either reference to produce the predictable results of reduced sharp changes from one block to the next caused by treating each block individually (Duan, pg. [0053]).  

Regarding claim 3, Lim in view of Duan discloses the method of claim 2, wherein each pixel OUTPUT_Pq of the output image is equal to OUTPUT_Pq = GMPq * Pq, where Pq represents a value of a channel of the pixel, OUTPUTPq represents a value of the corresponding channel in the output image, and the value GMPq is a gain value dependent on the context value (Duan, Fig. 6 and pg. [0053]-[0060], “the final mapped pixel value may be computed as a weighted average of TRC1[D(x,y)], TRC2 [D(x,y)], TRC3 [D(x,y)], etc according to a distance weighting function and a similarity weighting function”).

Regarding claim 12, Lim discloses the method of claim 1, but fails to expressly disclose wherein the intensity of the pixels of the first mini-image is computed based on a logarithmic value of the intensity of the pixels of the corresponding sub-block.
Duan discloses compressing luminance values in a logarithmic dynamic range (pg. [0013]).
Given the fact that logarithmic scale rendering has the advantage of well compressing the dynamic range of the images to a range that can be rendered on the screen (see for example US 20210295479, pg. [0003], cited but not relied upon), it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to incorporating into Lim the common technique of using logarithmic scale (as for example shown in Duan) to yield the invention as described in claim 12. The motivation for doing so would be to bring out the details of the dim display pixels while also allowing the user to see the brighter display pixels.

Claims 14-15, 22, 25 and 27 have been analyzed and are rejected for the reasons outlined regarding claims 2-3, 12, 2 and 2, respectively.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2015/0071537)  

Regarding claim 9, Lim discloses the method of claim 1, but fails to expressly disclose wherein the first mini-image used for the generation of the output image is erased from the memory after the generation of the output image.
Erasing data that are not needed anymore to free up memory or other storage space is well known and common practice in the art. Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 9 from the teachings of Lim.
Claim 20 has been analyzed and is rejected for the same reasons as outlined above.

Allowable Subject Matter
Claims 4 and 16 are not rejected over the prior art of record. These claims may be allowable if the rejection under U.S.C. 112(b) above is overcome and if rewritten to include all limitations of the base claim and any intervening claims.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI LIU/Primary Examiner, Art Unit 2666